The opinion of the court was delivered by
Valentine, J.:
This was an action brought by Daniel Weyand and others in the district court of Republic county, to enjoin the defendánt, S. G. Stover, treasurer of Republic county, and others, from collecting .certain taxes because of their supposed .invalidity. A demurrer to the plaintiffs’ petition was interposed by the defendants, upon the ground that the petition did not state facts sufficient to constitute a cause *551of action. This demurrer was sustained by the district court. The plaintiffs bring the case to this court.
The taxes sought to be enjoined in this case depend for their validity upon chapter 80 of the Laws of 1883. If that chapter is valid as applied to Republic county, then the taxes are valid; but if that chapter is void as applied to that county, then the taxes are void; and the question of the validity or invalidity of that chapter is the only question involved in the case. The plaintiffs claim that it is void for several reasons. They claim: First, that the subject of the act is not clearly expressed in its title, within the meaning of § 16, article 2 of the constitution; second, that the act contains more than one subject, in violation of said § 16, article 2 of the constitution; third, that the act was not legally passed.
The title to the act reads as follows:
“An act authorizing the board of county commissioners of Ottawa county, aDa other counties therein named, to provide' a fund and appropriate the same for the purpose of building county buildings in said counties."
i. Title to actvaiiastatute. Republic county is expressly named in the body of the act, and the act expressly applies to' Republic county. The “ subject ’’ of the act is the creation and use of a fund to build county buildings, and the act expressly applies to the three counties of Ottawa, Washington, and Republic. This sufficiently appears by the body of the act and also by the title thereto having reference to the body of the act. This is only one “subject," and it sufficiently appears in the title to the act. We do not think that the first two grounds for claiming that the act is invalid, are tenable. Questions with regard to the titles to acts have been elaborately discussed by this court in many prior cases. (The State v. Barrett, 27 Kas. 213, and casejs cited on page 218; Martin v. Borgman, 21 id. 672.; Board of Education v. The State, 26 id. 44.)
*5522. Reading wiis; emergency. *551The plaintiffs also claim that the act was not legally passed. The act was senate bill No. 226, and was introduced in the senate on February 9, 1883, and was read a first and a second *552time on that day, and referred to the committee on judiciary. The plaintiffs claim that this reading of the bill twice on the same day, without its being shown on the journals or elsewhere that a case of emergency existed, and what that emergency was, is in violation of § 15, article 2 of the constitution, which requires that “every bill shall be read on three separate days in each house, unless in case of emergency.” Now we tihmk that each house of the legislature is the exclusive judge as to when a case of emergency arises or exists, within the meaning of the constitution; and it is not necessary, in order that the reading of the bill shall be considered valid, that the emergency shall be stated upon the journal.
The title to the bill when the same was introduced in the senate, was, as shown by the senate journal, as follows:
“An act authorizing the board of county commissioners of Ottawa county to provide a fund and appropriate the same for the purpose of building county buildings, and to provide for the building of the same.”
In many of the subsequent proceedings the title to the bill is not stated in the journals in these words. In some places where the word “buildings” is used, the word “bridges” is substituted. The journals also show that before the bill passed the senate, the counties of Washington, Jewell and Republic were added to the bill, and the title was so amended that when the bill was engrossed the title read as follows:
“An act authorizing the board of county commissioners of Ottawa county, and other counties therein named, to provide a fund and appropriate the same for the purpose of building county buildings, and to provide for the building of the same.”
Several times afterward, however, the word “bridges” appears in the place of the word “buildings.” It appears, however, from the legislative journals, that the last act that was done by either house, was the act of the senate in concurring in the house amendment to the bill, and in that place the bill is described as—
“ Senate bill No. 226, An act authorizing the board of county *553commissioners of Ottawa county, and' other counties therein named, to provide a fund and appropriate the same for the purpose of building county buildings, and to provide for the building of the same.”
3. Discrepancies; vaiidact. It is clear from the legislative journals that there was no attempt made to describe the bill or the title thereto literally and with exact precision in the journals, but only an attempt to describe the substance of the bill or the title. In several instances the literal terms of the title were not used, and in a ^ew ^stances the word “bridges” was substituted where the word “buildings” should have been used. We do not think that these discrepancies or irregularities render the act void. In all probability the bill itself was right. The title to a bill is the last thing agreed to in either house. We shall have more to say hereafter with regard to this and other questions.
4. Presumption. It is further claimed by the plaintiffs in error that the act is void for the reason that the bill was not read section by section on its final passage, as required by §15, , ,* article 2 of the constitution. Presumptively, it was so read, and there is nothing showing the contrary.
5. Bm read three times. It is further claimed that the bill was not read three time's in the house, but only once.- Now the house journal shows expressly and affirmatively that the bill was p]acec[ Up0n jts third reading in .the house, and that afterward it “was read the third time” in the house. Now it could not have been read the third time in the house unless it had been read a first and a second time; and there is nothing anywhere showing that it was not read a first or a second time.
Irregularities in the passage of bills have been elaborately discussed in several cases in this court, and we would refer to those cases: Division of Howard Co., 15 Kas. 194; Comm’rs of Leavenworth Co. v. Higginbotham, 17 id. 62; Prohibitory-Amendment Cases, 24 id. 700; The State v. Francis, 26 id. 724; In re Vanderberg, 28 id. 243.
*554In the case of The State v. Francis, 26 Kas. 731, the following language is used:
6 Enron a stat ' ute; presumpI0n’ “The enrolled statute is very strong presumptive evidence of the regularity of the passage of the act and of its validity, and ^hat ^ ^ conclu.sive evidence of such regularity and validity unless the journals of the legislature show clearly, conclusively and .beyond all doubt, that the act was not passed regularly and legally. . . . If there is any room to doubt as to what the journals of-the legislature show, if they are merely silent or ambiguous, or if it is possible to explain them upon the hypothesis that the enrolled statute is-correct and valid, then it is the duty of the courts to hold that the enrolled statute is valid.” .
This language is cited with approval in the case of In re Vanderberg, 28 Kas. 254; and we think it fairly states the law.
The judgment of the court below will be affirmed.
All the Justices concurring.